DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 02/13/2020.
Currently, claims 1-10 are examined as below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 09/12/2019. It is noted, however, that applicant has not filed a certified copy of the  CN201910861527.6 application as required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/07/2020. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 2 is indefinite, because:
	First, the limitation “an outer one of the encapsulation layers” renders the claim indefinite. It is unclear whether such encapsulation layers are the two adjacent encapsulation layers as recited in claim 2 or the at least two encapsulation layer as recited in the base claim 1.
	Second, the limitation “an outer one of the encapsulation layers covers the light-exiting surface of the inner one of the encapsulation layers,” in which “the inner one of the encapsulation layers” was not mentioned before. There is insufficient antecedent basis.
	Independent claim 8 is indefinite, because the abbreviation “LED” has not been clearly defined in the claim, it is unclear what is necessarily required by the abbreviation “LED.”
Note the dependent claim 9 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0085352 A1 to Ito et al. (“Ito”).

    PNG
    media_image1.png
    254
    636
    media_image1.png
    Greyscale

Regarding independent claim 1, Ito in Figs. 1 and 11-12 teaches a backlight module 210 (¶ 6 & ¶ 118-¶ 119, surface lighting device 210 including light emitting device 110 is used as a backlight), comprising: 
a substrate 21 (¶ 74, substrate 21); 
a plurality of light-emitting diode (LED) chips 26 (¶ 116, LED elements 26) disposed on the substrate 21; and 
a plurality of encapsulation units 31, 41 (¶ 116 & ¶ 77, phosphor layer 31 & transparent resin layer 41 are provided as sealing (i.e., encapsulating) resin of LED elements 26) encapsulating the LED chips 26 in a one-to-one correspondence (Fig. 11A), each of the encapsulation units 31, 41 comprises at least two encapsulation layers 31, 41 (¶ 116), wherein an innermost one 31 of the encapsulation layers 31, 41 completely covers the LED chip 26 (Figs. 1 & 11A), and a refractive index of the encapsulation layer 41 far from the LED chip 26 is less 
Regarding claim 2, Ito in Figs. 1-2 and 11-12 further teaches the encapsulation layer 31, 41 comprises a light-exiting surface (Figs. 1 & 11-12 disclose light emits from the elements 26 and exits though the outer surfaces of the layers 31, 41. Therefore, the outer surfaces of layers 31, 41 are light-exiting surfaces), the light-exiting surface is a curved surface (Figs. 1, 11A & 12); and 
in two adjacent encapsulation layers 31, 41, an outer one 41 of the encapsulation layers 31, 41 covers the light-exiting surface (i.e., outer surface of layer 31) of the inner one 31 of the encapsulation layers 31, 41, wherein a radius r (Figs. 1-2 & ¶ 77-¶ 78, radius r of the layer 31) of curvature of the light-exiting surface (i.e., outer surface of layer 31) of the inner one 31 of the encapsulation layers 31, 41 is less than a radius R (Figs. 1-2 & ¶ 77-¶ 78, radius R of the layer 41) of curvature of the light-exiting surface (i.e., outer surface of layer 41) of the outer one 41 of the encapsulation layers 31, 41 (Figs. 1-2 & 11A-11B).
Regarding claim 3, Ito in Figs. 11A-11B further teaches adjacent encapsulation units 31, 41 are not in contact with each other (see Figs. 11A-11B).
Regarding claim 4, Ito in Figs. 1 and 11A-11B further teaches a refractive index of the innermost one 31 of the encapsulation layers 31, 41 is 1.41 (¶ 95), which anticipates the claimed range of less than or equal to 1.6.
Regarding claim 5, Ito in Figs. 11A-11B further teaches a material of the encapsulation layers 31, 41 includes transparent silicone or epoxy resin (¶ 80, layer 31 is formed of  
Regarding claim 6, Ito in Figs. 1, 7 and 11A further teaches a number of encapsulation layers 31, 41 of each of the encapsulation units is N, wherein N satisfies 2≤N≤5 (see Figs. 1, 7 & 11A).
Regarding claim 7, Ito in Fig. 12 further teaches a diffusion layer 73 (¶ 119, light diffusing sheet 73) disposed on a side of the encapsulation units 31, 41 away from the substrate 21;
a gap (Fig. 12, space between layer 31, 41 and diffusion layer 73) reserved between the diffusion layer 73 and the encapsulation units 31, 41; and 
a light enhancement layer 61, 72 (¶ 121, light guide plate 61 & reflector 72, in which the light emitted from light emitting device 110 enters light guide plate 61 efficiently and the light is also being reflected by reflector 72, which would enhance the light extraction efficiency) disposed on (i.e., in proximity to) the diffusion layer 73.
Regarding independent claim 8, Ito in Figs. 1 and 11-12 teaches a method of manufacturing a backlight module 210 (¶ 6 & ¶ 118-¶ 119, surface lighting device 210 including light emitting device 110 is used as a backlight), comprising: 
providing a substrate 21 (¶ 74, substrate 21); 
arranging a plurality of LED chips 26 (¶ 116, LED elements 26) on the substrate 21; and 
forming encapsulation units 31, 41 (¶ 116 & ¶ 77, phosphor layer 31 & transparent resin layer 41 are provided as sealing (i.e., encapsulating) resin of LED elements 26) on the LED chips 26 by dispensing (¶ 153, at least a part of the units 31, 41 (i.e., layer 31) is formed by using a method including application with a dispenser i.e., dispensing); wherein each of the 
Regarding claim 10, Ito in Figs. 11-12 further teaches a display device (¶ 118, display device), comprising the backlight module 210 as claimed in claim 1 (¶ 118-¶ 119).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Regarding claim 9, Ito in Figs. 11-12 teaches in the step of forming the encapsulation units 31, 41, a material concentration of the encapsulation layer 41 far from the LED chip 26 is less than a material concentration of the encapsulation layer 31 near the LED chip 26 (¶ 80, 
However, Ito does not explicitly disclose a material viscosity of the encapsulation layer far from the LED chip is less than a material viscosity of the encapsulation layer near the LED chip.
It would have been obvious to form a material viscosity of the encapsulation layer far from the LED chip and a material viscosity of the encapsulation layer near the LED chip within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/M.L./Examiner, Art Unit 2895              

/JAY C CHANG/Primary Examiner, Art Unit 2895